Title: To James Madison from Hore Browse Trist, 13 February 1801
From: Trist, Hore Browse
To: Madison, James


Dear sir
Charlottesville. Feby. 13th. 1801.
Mr Peter Dobell of Philadelphia (an Intimate & very particular friend of mine for many years) in case of a Republican Administration intends applying for the Consulship at Bordeaux. For that purpose he has already obtained the recommendatory signatures of all the respectable commercial part of that City. Those of the Assembly of Pennsylvania—Gov: McKeans & Dallas’s—Doctors Shippen—Wistar & many other professional Gentlemen. Shall I request you for your opinion “whether there will be a chance of his succeeding, with the above recommendations? & in what manner the petition must be delivered?⟨”⟩ He has asked my advice & in order to give him a more correct Answer I hope you will excuse the liberty I have taken in wishing to obtain yours. He has an offer for Bengall which must be decided upon immediately & which I shall advise him to accept in case you think the Consulship cannot be obtained.
Benj. Franklin Bache entered this World of Perplexity a Week ago—rather Puny. Mrs. B. is extremely well. I have just returned from thence & the Mail closing must excuse the hurry of this. With my Best respects to Mrs M. & Miss P. I am as ever your much obliged Friend
Hore Browse Trist.
